United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 19-2344
                        ___________________________

                             Martha Arenivas-Flores

                             lllllllllllllllllllllPetitioner

                                           v.

                                  William P. Barr

                            lllllllllllllllllllllRespondent
                                     ____________

                      Petition for Review of an Order of the
                          Board of Immigration Appeals
                                   ____________

                          Submitted: February 14, 2020
                            Filed: February 24, 2020
                                 [Unpublished]
                                 ____________

Before LOKEN, BEAM, and COLLOTON, Circuit Judges.
                           ____________

PER CURIAM.

     Mexican citizen Martha Arenivas-Flores petitions for review of an order of the
Board of Immigration Appeals (BIA) dismissing her appeal from the decision of an
immigration judge denying her application for withholding of removal.
       Upon review, we conclude that substantial evidence supports the BIA’s denial
of withholding of removal because Arenivas-Flores failed to establish that she is a
member of a group that is perceived as a group in Mexican society, failed to establish
a valid particular social group for purposes of withholding of removal, see 8 U.S.C.
§ 1231(b)(3)(A) (listing protected grounds), and failed to establish that her
membership in a particular social group was a central reason for the claimed
persecution and fear of future persecution by Mexican criminal cartels. See Rivas v.
Sessions, 899 F.3d 537, 542 (8th Cir. 2018); De Castro-Gutierrez v. Holder, 713 F.3d
375, 381 (8th Cir. 2013). We further conclude that the BIA’s decision to deny
Arenivas-Flores’s request to reinstate the grant of voluntary departure because she
failed to post the required voluntary departure bond was consistent with the Attorney
General’s regulations. See 8 C.F.R. § 1240.26(c)(3). Even if the BIA had discretion
to overlook or remedy that failure, we lack jurisdiction to review that decision for
abuse of discretion. See 8 U.S.C. § 1252(a)(2)(B)(I).

      Accordingly, we deny the petition for review. See 8th Cir. R. 47B.
                     ______________________________




                                         -2-